IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-21-00097-CR
                                       No. 10-21-00103-CR

                                  EX PARTE RILEY SMITH


                              From the 440th District Court
                                 Coryell County, Texas
                        Trial Court Nos. 20-26,318 and 19-25,749
                                 Writ No. DC-21-52,105


                               MEMORANDUM OPINION


        In two appeals, Riley Smith attempts to contest the trial court's decision to deny

Smith’s petition for writ of habeas corpus, case number DC-21-52,105, which challenged

the amount of bail in two criminal cases. 1 Because the "order" complained of is only a

docket entry, there is no final order to be appealed. See TEX. R. APP. P. 26.2 (a); see also

Stark v. Miller, 63 Tex. 164 (1885) (entries made by a trial judge on his docket form no part

of the record).



1Generally, a writ application should be filed with regard to each proceeding in which the amount of bail,
or the failure to set, is contested. Bail in each criminal proceeding should stand on its own and be
challenged separately. Thus, the best procedure would be an application, record, and order in each of the
two criminal proceedings rather than having multiple criminal proceedings being the subject of a single
writ proceeding.
       Accordingly, these appeals are dismissed for want of jurisdiction without

prejudice to Smith filing a new notice of appeal if a written order is signed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Appeals dismissed
Opinion delivered and filed May 12, 2021
Do not publish
[OT06]




Ex parte Smith                                                                   Page 2